Exhibit 10.1.1

Letterhead of Arthur J. Gallagher & Co.

July 22, 2009

Mr. Brent D. Stratton

Assistant Chief Deputy Attorney General

Office of the Attorney General

State of Illinois

100 W. Randolph Street

Chicago, IL 60601

 

Re: Amendment to Assurance of Voluntary Compliance

Brent:

This letter will amend the Assurance of Voluntary Compliance with the Office of
the Attorney General of the State of Illinois (the “Attorney General”) dated
May 18, 2005, as amended from time to time (the “AVC”). Pursuant to discussions
between Arthur J. Gallagher & Co. (“Gallagher”) and the Attorney General, the
Attorney General and the Department have agreed to modify the AVC to (i) permit
Gallagher to accept contingent compensation, (ii) clarify the prohibition on
accepting anything of value from an insurance company, and (iii) provide a form
of disclosure regarding Contingent Compensation. In furtherance of the
foregoing, the Attorney General and Gallagher hereby agree as follows:

 

  1. Effective October 1, 2009, Gallagher may accept Contingent Compensation, as
defined in paragraph 9 of the Business Reforms section of the AVC (“Prohibition
of Contingent Compensation”). Accordingly, effective October 1, 2009, paragraph
9 of the AVC will no longer be binding upon Gallagher.

 

  2. Paragraph 8 of the Business Reforms section of the AVC shall be amended and
restated in its entirety as follows:

 

  8. Gallagher, will not directly or indirectly accept or request anything with
a material value ($500 or more) from an insurance company including, but not
limited to, money, credits, loans, forgiveness of principal or interest, prizes,
gifts or the payment of employee salaries or expenses; provided, however, this
limitation will not apply to expenses associated with insurance company or trade
association sponsored trips, conventions or business meetings.



--------------------------------------------------------------------------------

Mr. Brent D. Stratton

Page 2

 

  3. Commencing October 1, 2009, Gallagher shall include the following notice in
its customary compensation disclosure documentation:

“In placing, renewing, consulting on or servicing your insurance coverages,
Gallagher companies may participate in contingent commission arrangements with
insurance companies that provide for additional contingent compensation if
certain underwriting, profitability, volume or retention goals are achieved.
Such goals are typically based on the total amount of certain insurance
coverages placed by Gallagher with the insurance company, not on an individual
policy basis. As a result, Gallagher may be considered to have an incentive to
place your insurance coverages with a particular insurance company.”

 

  4. Paragraph 7 of the Business Reforms section of the AVC is hereby amended
and restated in its entirety as follows:

“In connection with its retail insurance brokerage, agency, producing,
consulting and other services in placing, renewing, consulting on or servicing
any insurance policy, Gallagher may accept: a specific fee to be paid by the
client; or a specific fee or a specific percentage commission to be paid by the
insurer set at the time of purchase, renewal, placement or servicing of the
insurance policy; or a combination of both. Nothing in this paragraph relieves
Gallagher of complying with additional requirements imposed by law, including
the requirements for written documentation relating to fees paid directly by
clients and the laws on rebating. Gallagher may retain interest earned on
premiums collected on behalf of insurers when such retention is consistent with
the requirements of, and is permitted by, applicable law. In addition to the
compensation described above, it is expressly agreed and acknowledged that
Gallagher may participate in contingent compensation and supplemental
compensation programs with insurance carriers and that any compensation received
will be in addition to the compensation described in the first sentence of this
paragraph.”

Please indicate your approval of the above amendments by signing in the space
provided below.

 

Very truly yours, /s/ Walter D. Bay Walter D. Bay

 

Acknowledged and Agreed as of July 23, 2009 OFFICE OF THE ATTORNEY GENERAL OF
THE STATE OF ILLINOIS By:   /s/ Brent D. Stratton   Assistant Chief Deputy
Attorney General